Citation Nr: 1740088	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-33 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as respiratory inflammation.

2.  Whether the reduction of pension benefits effective December 1, 2011 was proper.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from February 1952 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

The Board has broadened the Veteran's claim for respiratory inflammation as reflected on the title page to ensure consideration of all diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In May 2017, the Veteran testified at a Board hearing before the undersigned.  A hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records have been destroyed by a fire at the National Personnel Records Center (NPRC) in 1973.  He has credibly testified that during service he was exposed to gases, chemicals, and solvents as a chemical warfare specialist.  See Board Hearing Transcript (Tr.) at 3-4.  He also asserts that he handled canisters without gloves and did not wear a gas mask.  See id. at 4.  Further, he credibly asserts that during service he had difficulty breathing and coughed, that he had headaches secondary to exposure to fumes, and that he was diagnosed with bronchitis in service.  See id. at 9, 12.  VA treatment records show that he was diagnosed with allergic rhinitis in August 2011.  The Board finds that VA's duty to obtain a VA examination and medical opinion is triggered in this case.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Additionally, the Veteran asserts that he has been treated at the VA since 1955.  See Board Hearing Tr. at 11.  All outstanding and updated VA treatment records should be secured on remand.

Additionally, the Veteran has filed a timely Notice of Disagreement (NOD) with the September 2013 determination that reduced his pension benefits effective December 1, 2011.  See October 2013 NOD.  A Statement of the Case (SOC) has not been issued on this matter, and must be provided on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated since 1955 (see Board Hearing Tr. at 11) and associate them with the claims file.  

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disability.  The examiner should review the claims file, paying particular attention to the testimony of the Veteran.  All indicated studies should be performed and all findings should be reported in detail.

For each respiratory disability diagnosed, including allergic rhinitis, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that such disability had its onset in or is otherwise related to service.  In addressing this question, please accept as truthful: the Veteran's reports of in-service exposure to gases, chemicals, and solvents without using a mask; his reported difficulty breathing, coughing and headaches secondary to fume exposures during active duty, and his report of a diagnosis of bronchitis during service.

A robust rationale is requested.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this conclusion has been reached should be provided.

3.  Then readjudicate the claim of entitlement to service connection for a respiratory disability.  If the benefit sought on appeal remains denied, issue a Supplemental SOC and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

4.  Separately, issue an SOC regarding the issue of the propriety of the reduction in pension benefits effective December 1, 2011.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

